Citation Nr: 1820838	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  13-03 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating for erectile dysfunction (ED).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 







INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to August 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for ED as secondary to type 2 diabetes mellitus, rated 0 percent, along with special monthly compensation (SMC) for loss of use of a creative organ, effective September 27, 2010.  The Veteran appealed the rating assigned.  In June 2017, the case was remanded for additional development.  It is now assigned to the undersigned.


FINDING OF FACT

The Veteran's ED is shown to have been manifested by loss of erectile power, but not by deformity of the penis or any other functional limitation.


CONCLUSION OF LAW

A compensable rating for ED (other than by virtue of an award of SMC) is not warranted.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.31, 4.115b, Code (Code) 7522 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159(a), 3.326(a).  As this appeal is from the rating decision that granted service connection and assigned a disability rating and an effective date for the award, the purpose of statutory notice is served, and such notice is no longer necessary.  A statement of case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating.

VA secured the Veteran's pertinent treatment records.  He was afforded a VA examination in July 2017.  The Board finds that the record includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis
Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  
Where the appeal is from the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ("staged") ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).
ED, of itself, is compensated by an award of SMC (which the Veteran receives).  A compensable schedular rating for ED may be assigned when there is associated deformity of the penis (under 38 C.F.R. § 4.115b , Code 7522, which provides for a 20 percent rating for deformity of the penis with loss of erectile power. 

In every instance where the schedule does not provide a 0 percent evaluation for a diagnostic code, a 0 percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31. 

On February 2009 VA diabetes mellitus examination ED was diagnosed.  It was noted that the contributing cause of the Veteran's ED was medication.  On November 2010 genitourinary examination, the Veteran reported difficulty maintaining an erection.  

On July 2017 VA examination, the Veteran reported that he developed ED in 2009.  On physical examination, there was no penile deformity or other abnormality.  

The Veteran's report of difficulty maintaining erections is compensated by his award of SMC for such impairment.  Additional compensation is not warranted unless there is related deformity of the penis with loss of erectile power (or some other compensable impairment of function).  The record does not show, or suggest. that at any time since service connection for ED was established (September 27, 2010), the Veteran has had penile deformity.  A July 2017 examination found his penis to be normal.  Generally, compensable schedular ratings are assigned to reflect impairment of earning capacity (from the disability in question).  See 38 C.F.R. § 4.1.  Impairment of earning capacity due to ED is neither shown, nor alleged.  Consequently, a compensable rating for the ED separate from the Veteran's award of SMC for such disability is not warranted. 

Neither the Veteran nor his representative has alleged any symptoms of, or impairment due to, ED not encompassed by the schedular criteria or acknowledged by the SMC award, and the record does not suggest that such exist.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  The preponderance of the evidence is against this claim.  Accordingly, the appeal in the matter must be denied.


ORDER

A compensable rating for ED (separate from the award of SMC for such impairment) is denied.


____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


